Eobeeds, J.,
dissenting.
I respectfully dissent from the holding that Continental Southern Lines, Inc., is liable. Grounds for such dissent are set out in my dissenting opinion in No. 38493, Continental Southern Lines, Inc., et al. v. Mrs. Ida Mary Klaas, et al.
McGehee, C. J., and Holmes and Lotterhos, JJ., join in this dissent.
ON SUGGESTION OF ERROR AND MOTIONS
Ethridge, J.
This case is a companion case with that of Continental Southern Lines, Inc. v. Mrs. Ida Mary Klaas, et al, No. 38493. For the same reasons stated in the opinion on suggestion of error in No. 38493, this day decided, the suggestion of error herein is overruled, and the motions herein are dismissed.
*856Suggestion of error overruled and motions dismissed.
Hall, Lee, Kyle and Arrington, JJ., concur.
McGehee, G. J., and Boberds, Holmes and Lotterhos, JJ., dissent on suggestion of error. All Justices concur on motions.